Citation Nr: 0505389	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  97-35 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fracture to the left tibia and fibula with left knee and 
ankle limitations of motion, currently evaluated as 
20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 
10 percent for status post left hamstring release with 
residual left knee disability.

3.  Entitlement to service connection for a low back 
disability as being secondary to the service-connected 
residuals of fracture to the left tibia and fibula with left 
knee and ankle limitations of motion.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
February 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 1996 and July 2000 rating decisions of 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the July 1996 rating decision, the 
RO continued the noncompensable evaluation for residuals of 
fracture to the left tibia and fibula.  In the July 2000 
rating decision, the RO granted service connection for status 
post left hamstring release with residual left knee 
disability and assigned a 10 percent evaluation, effective 
November 16, 1998.

In November 1997, the RO granted a 20 percent evaluation for 
residuals of fracture to the left tibia and fibula, effective 
October 4, 1995.  The veteran asserts that his disability is 
worse than the 20 percent evaluation contemplates, and thus 
the appeal continues.

In September 2000, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  In January 2001, the Board remanded the claims 
for additional development and adjudicative action.  The case 
has been returned to the Board for further appellate review. 

In July 2004, the RO granted service connection for a mood 
disorder with depression and assigned a 70 percent 
evaluation.  The RO also granted a total rating for 
compensation based upon individual unemployability.  Those 
issues are not part of the current appellate review.


FINDINGS OF FACT

1.  Residuals of fracture to the left tibia and fibula with 
left knee and ankle limitations of motion is manifested by 
malunion of the joints with both a moderate knee disability 
and a moderate ankle disability.

2.  Status post left hamstring release with residual left 
knee disability is manifested by no more than a moderate 
muscle disability.

3.  The preponderance of the evidence is against a finding 
that the veteran has a current disability for VA purposes of 
the lumbar spine due to the service-connected residuals of 
fracture to the left tibia and fibula.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for residuals of 
fracture to the left tibia and fibula with left knee and 
ankle limitations of motion have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
evaluation for status post left hamstring release with 
residual left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic 
Code 5313 (2004).

3.  Low back pain is not proximately due to or the result of 
the service-connected residuals of fracture to the left tibia 
and fibula.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.310 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give VA 
everything you the veteran has in his possession pertaining 
to the claims.  

In the instant case, the RO notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claims for increased evaluations and 
secondary service connection in an April 2004 letter.  This 
is not consistent with 38 U.S.C.A. § 5103(a), which will be 
addressed below.  

In the April 2004 letter, the RO informed the veteran that in 
order to establish an increased rating for the service-
connected disabilities, he would need to show that his 
disabilities were worse.  It also informed him that the 
evidence needed to substantiate a claim for secondary service 
connection was evidence of a current disability, which was 
usually shown by medical evidence, and evidence of a 
relationship between the additional disability and the 
service-connected disability, which was usually established 
by a medical opinion.  The RO told the veteran of the 
evidence of record and that VA was responsible for obtaining 
all relevant federal records, including service records, VA 
treatment records, and records from other federal agencies.  
It also told the veteran that it would assist him in 
obtaining any relevant records not in the custody of a 
federal department or agency, and that he should submit a 
completed VA Form 21-4142, Authorization and Consent to 
Release Information to VA, which would allow VA to request 
those records.  The veteran was also asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

Additionally, the RO notified the veteran the reasons why he 
was not entitled to an evaluation in excess of 20 percent for 
residuals of fracture to the left tibia and fibula and an 
evaluation in excess of 10 percent for status post left 
hamstring release with residual left knee disability.  The RO 
also notified him of the reasons that service connection for 
a low back disorder as being secondary to the service-
connected residuals of fracture to the left tibia and fibula 
could not be granted.  The statements of the case and 
supplemental statements of the case also fully provided the 
laws and regulations pertaining to entitlement to the 
benefits sought, and included a detailed explanation as to 
why the veteran had no entitlement under the applicable laws 
and regulations based on the evidence provided.  The duty to 
notify the veteran has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  

The Board recognizes that the April 2004 VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal; however, the Board finds no prejudice to the 
veteran.  First, the VCAA was passed after the rating 
decisions on appeal were issued.  Second, the veteran was 
adequately furnished with the type of notice required by VCAA 
and has had an opportunity to identify evidence and submit 
evidence in connection with his claims.  Any error resulting 
from VCAA notice subsequent to the initial rating decision 
was harmless error, as it pertains to these issues.  The RO's 
subsequent actions and notice to the veteran effectively 
cured any VCAA notice defect.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The veteran was informed of the 
evidence necessary to substantiate his claims.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review of these two claims for further notice of VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, the RO has obtained VA treatment 
records dated from 1995 to 2004 and provided the veteran with 
several examinations.  The veteran has submitted some private 
medical records and military medical facility records.  He 
has not identified any pertinent VA or private medical 
treatment records pertinent to the issues being decided that 
have not been obtained.  It does not appear that there are 
additional medical treatment records that are necessary to 
proceed to a decision on the issues being decided in this 
case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

II.  Decision

The veteran claims that he warrants higher evaluations for 
the service-connected residuals of fracture to the left tibia 
and fibula and status post left hamstring release with 
residual left knee disability and that he has developed a low 
back disorder as a result of the service-connected residuals 
of fracture to the left tibia and fibula.  

Of record are VA treatment records, dated from 1995 to the 
present, that show regular treatment for the service-
connected residuals of fracture to the left tibia and fibula.  
The veteran subsequently developed tightness in the muscles 
of the left thigh and underwent left hamstring release.  Even 
following the surgery, he had continued pain and cramping in 
the leg.  As a result, service connection was granted for 
status post left hamstring release with residual left knee 
disability.  The VA treatment records also show complaints of 
back pain.  

In October 1995, the veteran filed a claim for increased 
compensation for the service-connected residuals of fracture 
to the left tibia and fibula.  During the appeal for this 
claim, the veteran was granted service connection for status 
post left hamstring release with residual left knee 
disability and appealed the initial assignment of the 
10 percent evaluation.  Also, in November 1998, the veteran 
submitted a claim for service connection for a low back 
disorder as being secondary to the service-connected 
residuals of fracture to the left tibia and fibula.  

A.  Increased ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

1.  Residuals of fracture to the left tibia and fibula

The veteran's service-connected disability is rated under 
Diagnostic Code 5262.  Under Diagnostic Code 5262, a 20 
percent rating is warranted for malunion of the tibia and 
fibula with moderate ankle or knee disability.  Impairment of 
the tibia and fibula represented by malunion with marked knee 
or ankle disability warrants a 30 percent disability rating.  
When impairment of the tibia and fibula results in nonunion 
with loose motion and necessitating a brace, a 40 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2004).

Normal dorsiflexion of the ankle is from 0 degrees to 
20 degrees.  38 C.F.R. 4.71, Plate II (2002).  Normal plantar 
flexion is from 0 degrees to 45 degrees.  Id.  Normal range 
of motion of the knee is from 0 degrees to 140 degrees.  Id.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a 30 percent 
evaluation for residuals of fracture to the left tibia and 
fibula.  The reasons follow.

A December 1995 military medical facility record shows that 
an x-ray taken at that time showed no evidence of nonunion of 
the tibia and fibula.  A December 1995 VA x-ray showed that 
the left knee had osteoarthritis.  The record reflects that 
the veteran received regular treatment for left leg pain 
throughout the appeal period.  

In April 1997, the examiner stated the veteran had good 
general alignment of the left lower extremity and that there 
was no obvious malalignment of the lower extremity.  
Examination of the knee revealed that the left knee had range 
of motion from 0 to 120 degrees.  There was no laxity 
present.  Range of motion of the left ankle was 15 degrees of 
dorsiflexion and 25 degrees of plantar flexion without pain.  
The examiner noted that the circumference of the left calf 
was two centimeters smaller than that on the right  The x-
rays showed that the veteran's tibia and fibula had overall 
good alignment.

In February 1998, the veteran reported left leg pain.  The 
veteran was tender around the fracture site, but there was no 
gross motion.  There was pain with passive dorsiflexion and 
plantar flexion of the foot.  In July 1998, the veteran was 
noted to be using a cane.  The examiner noted that the 
veteran was unable to extend his left knee or dorsiflex the 
left ankle.  A February 1999 military medical facility record 
shows that the veteran's surgery had allowed him to flex his 
left knee to 125 degrees, although the veteran continued to 
complain of pain.  

An April 2000 VA examination report shows that the 
dorsiflexion of the left ankle was to 10 degrees with plantar 
flexion to 0 degrees.  Range of motion of the left knee was 
from 10 degrees to 90 degrees.  The examiner noted that the 
veteran had a slow gait without any antalgia, but that the 
veteran's left ankle was able to dorsiflex when he walked, 
which was an inconsistency between the veteran's subjective 
complaints and the objective findings. 

At the September 2000 hearing before the undersigned, the 
veteran stated that he could not bear weight on his leg 
because it was painful at the fracture site and at his knee 
and ankle.  He stated he could not stand for very long and 
had to walk with a cane.  He testified he could not extend 
his left knee.  

In March 2001, the veteran reported that he was easily 
fatigued and had a general lack of endurance and the 
inability to participate in most activities.  He described 
having daily flare-ups.  The examiner noted the veteran 
walked with a cane.  Range of motion of the left knee was 
from - 10 degrees to 90 degrees.  Dorsiflexion of the left 
ankle was to 5 degrees with plantar flexion to 30 degrees.  
There was no medial or lateral joint line tenderness in the 
ankle.  There was significant tenderness along the anterior 
knee, but no edema or effusions.  There was no laxity in the 
left knee.  

A May 2004 VA examination report shows that the examiner 
stated that while the veteran walked with a cane, he had a 
good stride and "almost normal pace."  Ankle range of 
motion was 10 degrees of dorsiflexion and 40 degrees plantar 
flexion with pain at the extremes and with complete 
stability.  There was no redness or swelling.  The knee range 
of motion was from 10 degrees to 100 degrees without any 
instability or subluxation with pain expressed throughout 
range of motion.  The examiner concluded that the joints had 
no additional limitations by pain, fatigue, weakness, or lack 
of endurance following repetitive use.

The veteran sustained a fracture of the tibia and fibula in 
service.  Under Diagnostic Code 5262, it provides a 
20 percent evaluation for malunion of the tibia and fibula 
with moderate ankle or knee disability.  Therefore, for the 
20 percent evaluation to be appropriate, the veteran would 
need to have malunion of the tibia and fibula with either a 
moderate ankle or moderate knee disability.  In this case, 
the veteran has both a moderate ankle disability and a 
moderate knee disability.  The Board finds that such would 
establish a basis to increase the veteran's disability 
evaluation from 20 percent to 30 percent, by analogy.  Again, 
this Diagnostic Code contemplates the veteran having 
residuals of a fracture of the tibia and fibula with either 
an ankle disability or a knee disability.  Because the 
veteran has both, the Board finds that the next higher 
evaluation is in order.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.

The Board finds, however, that the preponderance of the 
evidence is against the grant of an evaluation in excess of 
30 percent.  In order to warrant the 40 percent evaluation, 
there would need to be malunion of the tibia and fibula.  See 
id.  There is no competent evidence in the record to 
establish that the veteran has either nonunion of the tibia 
and fibula or that he needs a brace.  In fact, x-rays have 
established that the veteran does not have malunion of the 
tibia and fibula.  Additionally, the Board finds that an 
evaluation in excess of 30 percent for the residuals of 
fracture to the left tibia and fibula is not warranted based 
on either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The veteran clearly has pain with use of his left knee and 
left ankle, which has been substantiated by medical 
professionals.  However, a medical professional determined in 
the May 2004 examination report that the veteran did not have 
additional limitations by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  There is no competent 
evidence to refute this finding.  The Board finds that the 
above-described evidence establishes functional impairment 
that is no more than severely disabling.

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted more than a 20 percent 
evaluation for the residuals of fracture to the left tibia 
and fibula, he was correct, and the Board has granted him a 
30 percent evaluation.  However, to the extent that he has 
implied that he warrants an evaluation in excess of 
30 percent, the medical findings do not support an increased 
evaluation for the reasons stated above.  The Board attaches 
far greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements and testimony even if sworn, in support of a claim 
for monetary benefits.  Taking the veteran's contentions into 
account and the medical findings, an evaluation in excess of 
30 percent is not warranted for the service-connected 
residuals of fracture to the left tibia and fibulas.  To this 
extent, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55. 

2.  Status post left hamstring release with residual left 
knee disability

With respect to this claim, the veteran is contesting the 
disability evaluation that was assigned following the grant 
of service connection for status post left hamstring release 
with residual left knee disability.  This matter therefore is 
to be distinguished from one in which a claim for an 
increased rating of a disability has been filed after a grant 
of service connection.  The United States Court of Appeals 
for Veterans Claims has observed that in the latter instance, 
evidence of the present level of the disability is of primary 
concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that 
as to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-127.  Accordingly, the 
evidence pertaining to an original evaluation might require 
the issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

The veteran's service-connected disability is rated by 
analogy to a gunshot wound to muscle group XIII, which muscle 
group encompasses extension of the hip and flexion of the 
knee, under Diagnostic Code 5313.  A 10 percent evaluation is 
warranted for a muscle disability that is moderate, while a 
30 percent evaluation is in order for a muscle disability 
that is moderately severe.  38 C.F.R. § 4.73, Diagnostic Code 
5313.

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56(d)(2)(i) (2004).  Objective 
findings of a moderate disability are entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue.  Id. at (d)(2)(XI).  Some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i) (2004).  Objective 
findings of a moderately severe muscle wound are manifested 
by entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Id. at 
(d)(3)(iii).  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of a 30 percent evaluation for status post left 
hamstring release with residual left knee disability.  The 
veteran has been granted a temporary total evaluation for the 
period of convalescence he had following the left hamstring 
release surgery in 1998.  Treatment reports show that the 
veteran has complaints of pain and spasms in the left leg and 
calf with limitation of motion of the knee with quadriceps 
weakness, as noted in VA examination reports.  Reviewing 38 
C.F.R. § 4.56(d)(2)(iii), by analogy, objective findings of 
residuals of a gunshot wound to Muscle Group XIII are 
consistent with the findings of no more than a moderate 
disability of the muscle.  The veteran's scar from the 
release surgery has not shown prolonged infection.  It must 
be noted that the veteran has been granted a separate 
compensable evaluation for the residual scar.  In the April 
2000 examination report, the examiner stated the veteran had 
full range of motion of the left hip.  He also noted the 
veteran's left thigh was two centimeters smaller than the 
right.  Muscle strength in the right lower extremity was 5/5 
and in the left lower extremity was 2 to 3/5.  

In March 2001, the veteran complained of pain in the left 
hamstring and tenderness in the thigh, which was worse with 
weightbearing and cold weather.  The examiner stated the 
veteran had limitation of the left hip.  He noted the 
veteran's hamstrings were tender to palpation.  The examiner 
found that the veteran showed disuse of the left leg with 
decreased endurance and fatigability.  In May 2004, the 
examiner stated that muscle strength on the left side was at 
a significantly lower level than the right, although the 
examiner noted that there were suggestions that some of it 
was due to non-physiologic response.  The Board finds that 
the medical findings of record are consistent with no more 
than a moderate muscle disability and thus no more than 10 
percent disabling.  See 38 C.F.R. § 4.73, Diagnostic Code 
5313.

The Board must address why an evaluation in excess of 
10 percent is not warranted.  The objective findings of 
record are not indicative of any more than a moderate muscle 
injury.  The veteran has reported weakness in the left leg, 
which is substantiated by the 10 percent evaluation under 
Diagnostic Code 5313.  The Board has granted the veteran a 
30 percent evaluation for the service-connected residuals of 
fracture to the left tibia and fibula, which would provide 
the veteran with a combined evaluation of 40 percent for the 
left lower extremity, and would indicate that the veteran has 
a severe disability of the left leg.  Muscle group XIII 
contemplates both extension of the hip and flexion of the 
knee.  The 30 percent evaluation under Diagnostic Code 5262 
compensates the veteran for his limitation of motion of the 
left knee.  The Board finds that the preponderance of the 
evidence is against a finding that the veteran's service-
connected status post left hamstring release with residual 
left knee disability meets the criteria for a 30 percent 
evaluation under Diagnostic Code 5313.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable because Diagnostic Code 5313 does not contemplate 
limitation of motion based upon a joint abnormality (as 
opposed to limitation of motion based upon a muscle injury).  
See Johnson v. Brown, 9 Vet. App. 7 (1996); see also DeLuca, 
8 Vet. App. 202; VAOPGCPREC 9-98 (August 1998).  Moreover, 
symptoms such as weakness, loss of power, fatigue-pain, etc., 
are specifically contemplated by Diagnostic Code 5313.  See 
38 C.F.R. § 4.56(c) (2002).  

The veteran is competent to report his symptoms.  To the 
extent that he has asserted that he warranted an initial 
evaluation in excess of 10 percent, the medical findings do 
not support his contentions.  The Board attaches greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements, even 
if sworn, in support of a claim for monetary benefits.  For 
the reasons discussed above, the Board finds the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for service-connected status post left 
hamstring release with residual left knee disability.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  See 
Gilbert, 1 Vet. App. at 55. 

Accordingly, in view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.

B.  Service connection

As stated above, the veteran claims that he has developed a 
low back disorder due to his altered gait, which altered gait 
is the result of the service-connected residuals of fracture 
to the left tibia and fibula.  

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability which derives from 38 U.S.C.A. § 1110, provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2004).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a low back disorder as being 
secondary to the service-connected residuals of fracture to 
the left tibia and fibula.  There are conflicting findings in 
the medical records regarding whether the veteran has a 
current disability related to the low back.  For example, in 
an April 1998 x-ray, it showed a finding of discogenic 
disease at L4-L5.  In an April 2000 VA examination report, 
the examiner stated that based upon clinical findings, the 
veteran had low back pain with decreased range of motion.  He 
stated that he was unable to determine if the veteran had 
degenerative disease of the lumbar spine since he had no x-
rays to review; however, he noted that he did not see any 
evidence of degenerative joint disease of the lumbosacral 
spine except for some pain on palpation.  The examiner 
provided an addendum that a VA x-ray showed an impression of 
discogenic disease at L4-L5.  

In April 1999, the examiner stated that the veteran had 
lumbar pain, which appeared to be related to the history of 
leg trauma.  A May 2000 VA x-ray of the lumbar spine showed 
no significant degenerative disc disease or other abnormality 
in the lumbar spine.  A March 2001 VA examination report 
shows that following examination of the veteran, the examiner 
determined that it was at least as likely as not that the 
diagnosed lumbosacral disability was related to the service-
connected residuals of a fracture of the left tibia and 
fibula based upon the decreased leg length, which contributed 
to an altered gait.  In an April 2001 addendum, the examiner 
provided the diagnosis for the back, which was mechanical low 
back pain.

Finally, in May 2004, the examiner stated that since 
osteoarthritis was not shown on the x-ray of the spine, it 
was his opinion that there was no diagnosable cause for the 
low back pain, beyond the alteration of the low back and hip 
mechanics secondary to the gait abnormality.  He noted there 
were no related neurological residuals.  He added that while 
there was no diagnosable discrete condition of the low back, 
there was pain in the area as a result of the gait 
abnormality.  

Here, there are findings that the veteran has a current 
disability of the low back and findings that the veteran has 
pain in the low back without an underlying disease process.  
Whether the back pain is due to the service-connected 
residuals of fracture to the left tibia and fibula is not in 
dispute, as no medical professional has stated that the back 
pain is not due to the service-connected disability.  The 
issue is whether the veteran has a current disability for VA 
purposes.

In reviewing all the evidence of record, the Board finds that 
the more probative evidence establishes that the veteran has 
low back pain without an underlying disease process.  While a 
1998 x-ray showed discogenic disease, the preponderance of 
the evidence is against such a diagnosis.  Without the 
benefit of x-rays, the examiner, in the April 2000 
examination report found that the veteran had no degenerative 
joint disease of the lumbar spine.  He subsequently diagnosed 
discogenic disease following review of the 1998 x-ray of the 
lumbar spine.  However, the findings from the 2001 and 2004 
VA examination reports establish that the veteran has pain in 
his low back without any underlying disease process.  Both of 
these examiners reviewed the evidence of record, which 
included the x-ray that was interpreted as having shown a 
diagnosis of discogenic disease of L4-L5, and both concluded 
that the veteran's disability of the lumbar spine was pain 
only.

A diagnosis of pain, is not indicative of a disability due to 
disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1361 (Fed. Cir. 2001) (unless a veteran suffers from an 
underlying disability or condition, such as loss of normal 
body working movements, joint disability, or muscle 
disability, then pain otherwise experienced is not a 
compensable disability).  Here, the veteran has not brought 
forth competent evidence from a medical professional of a 
disability manifested by pain in the low back that is the 
result of a disease or injury to the spine.  Therefore, 
without competent evidence of a current "disability" 
related to the veteran's symptoms of pain in the low back, 
service connection cannot be granted for such disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

While the veteran has asserted that he has a low back 
disorder, he is not competent to make that assertion, as that 
requires a medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  He is, however, competent to 
report back pain, which is substantiated by the evidence.  
Regardless, there must be an underlying disease process to 
account for the back pain that the veteran experiences for 
there to be a current disability.  See Sanchez-Benitez, 259 
F.3d at 1361.  In this regard, the preponderance of the 
evidence is against there being a current disability of the 
low back, other than pain.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a low back disorder, as being 
secondary to the service-connected residuals of fracture to 
the left tibia and fibula, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

A 30 percent evaluation for residuals of fracture to the left 
tibia and fibula with left knee and ankle limitations of 
motion is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

An evaluation in excess of 10 percent for status post left 
hamstring release with residual left knee disability is 
denied.

Service connection for a low back disorder is denied.


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


